          Case 4:19-cr-06049-SMJ    ECF No. 92    filed 03/16/20   PageID.298 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                           United States District Court
                            Eastern District of Washington
 7                      Before the Hon. Salvador Mendoza, Jr.

 8   United States of America,
                                                  No. 4:19-CR-6049-SMJ-1
 9                                   Plaintiff,

10   v.                                           Notice of Regarding Joint Status
                                                  Report
11
     Ivan Renteria Castillo,
12
                                   Defendant.
13

14           Defendant Castillo submits this notice to clarify ambiguity in

15   the “joint status report,” ECF No. 91, recently filed by the

16   Government. While the Government correctly recites Defendant

17   Castillo’s objection to any continuance, the Government goes ont

18   to say:

19           Given the joinder of Defendant's for trial in this matter and
             the Superseding Indictment as well as existing scheduling
20           conflicts and now delays due to emergent health issues

     Notice re Joint Status Report -
     1
      Case 4:19-cr-06049-SMJ   ECF No. 92   filed 03/16/20   PageID.299 Page 2 of 3




 1        across the country, the parties submit this continuance
          should be granted and new case management order
 2        imposed. The parties agree that a Jury Trial date of June
          15, 2020 will likely be sufficient time to address any
 3        remaining issues and prepare for trial. The parties further
          agree to the following new case management dates in this
 4        cause.

 5   ECF No. 91 at 3. Please take notice that “the parties” as referenced

 6   in the Government’s pleading does not include Defendant Castillo

 7   and that Defendant Castillo does not submit to the Court that the

 8   continuance should be granted.

 9

10

11   Dated: March 16, 2020                  Respectfully Submitted,

12                                          s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
13                                          Attorney for Defendant
                                            Pechtel Law PLLC
14                                          21 N Cascade St
                                            Kennewick, WA 99336
15                                          Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
16

17

18

19

20

     Notice re Joint Status Report -
     2
      Case 4:19-cr-06049-SMJ    ECF No. 92    filed 03/16/20   PageID.300 Page 3 of 3




 1                             SERVICE CERTIFICATE

 2   I certify that March 16, 2020, I electronically filed the foregoing

 3   Notice of unavailability with the District Court Clerk using the

 4   CM/ECF System, which will send notification of such filing to the

 5   following:

 6   Stephanie Van Marter, Attorney for Plaintiff

 7

 8                                           s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
 9                                           Attorney for Defendant
                                             Pechtel Law PLLC
10                                           21 N Cascade St
                                             Kennewick, WA 99336
11                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20

     Notice re Joint Status Report -
     3
